DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group II (claims 6-10 and 16-20) in the reply filed on March 23, 2022 is acknowledged.

Information Disclosure Statement
The references cited within the IDS documents submitted on February 7, 2020 and June 10, 2021 have been considered.

Drawings
The drawings are objected to because of minor informalities, as follows:
37 CFR 1.84(p)(3), states, in part: “They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces (emphasis added). When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.”  
See numerals 102 and 104 in figures 1A, 1B, 1C, 2, 3A, 3B, 4.
37 CFR 1.84(u)(1), states, in part: “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter.”
On drawings sheet page 2, figures 1A and 1B are repeated (from page 1).  
These should be designated as figures 2A and 2B, which would also require changings “FIG. 2” to FIG. 2C.
Alternatively, the repeated figures 1A and 1B on the second drawing sheet should be removed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites a qubit formed on a substrate, and an oxide layer formed on the qubit.  However, the claim does not provide any additional information regarding what specifically the applicant intends the qubit to be, in terms of structure.  The specification also does not provide details as to what specific structure the applicant intends the qubit to be.  The only example provided appears to be recited in paragraph (0031), wherein a qubit could be a Josephson junction of a stack of Aluminum/Aluminum Oxide/Aluminum.  However, this stack is not recited within the claims, nor shown in the drawings.  Further, the specification subsequently discusses removal of silicon oxide, in paragraph (0032), which also appears to be the crux of the invention, as noted in paragraph (0043), which discusses removal of “first oxide layer 106, for instance, silicon dioxide (SiO2)”.  Thus, the applicant clearly depicts the oxide layer to be on a substrate in the drawings, and the oxide in question is to be silicon dioxide, the oxide therefore cannot be on an aluminum Josephson junction (since it is not depicted/described) and the oxide on aluminum would be aluminum oxide, not silicon dioxide.  The lack of clarity within claim 6 thus renders the claim to be indefinite.  Claims 9 and 10 further add to the indefiniteness since the oxide layer is recited to be on the qubit or the substrate. 
For purposes of examination, the “qubit” recited will be interpreted as a substrate, and the oxide will be interpreted as any oxide which could form on said substrate.
Claims 7-10 are also rejected as they are all dependent upon claim 6 and thus recite all the limitations of claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6, 8, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adelmann et al. (US 2015/0091142 A1, hereinafter ‘Adelmann’).
As to claim 6, Adelmann teaches a method, which comprises:
removing one or more oxide layers from a substrate (figure 1, numeral 104); and 
depositing a self assembled monolayer on the substrate (figure 1, numeral 105).
See also paragraphs 0067-0072.
As to claim 8, Adelmann teaches the self assembled monolayer comprises an organic self assembled monolayer selected from a group consisting of an alkyne, an alkene, an alcohol, and a thiol.  See paragraph 0071.
As to claim 9, Adelmann teaches removing at least one oxide layer from a substrate (figure 1, numeral 104); and 
depositing the self assembled monolayer on the substrate using at a solution based self assembled monolayer deposition process (see paragraphs 0068 and 0071).
As to claim 10, Adelmann teaches removing at least one oxide layer from a substrate (figure 1, numeral 104); and 
depositing the self assembled monolayer on the substrate to prevent oxidation of the substrate (see paragraphs 0061 and 0075-0079).
The limitations of claim 10, lines 6-7 are merely result language, and do not add patentable weight to the claim.
//
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ke et al. (US 2020/0048762 A1, hereinafter ‘Ke’).
As to claim 6, Ke teaches a method, which comprises:
removing one or more oxide layers (305) from a substrate (300), see figure 3A; and 
depositing a self assembled monolayer (306) on the substrate (300), see figure 3C.
See also paragraphs 0021-0036.
As to claim 9, Ke teaches removing at least one oxide layer from a substrate (see figures 3A-3B); and 
depositing the self assembled monolayer on the substrate using a vapor phase based self assembled monolayer deposition process (see e.g. paragraph 0031).


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
//
Claims 16-20 are allowable.
The following is an examiner’s statement of reasons for allowability.  The prior art of record does not teach or suggest the disclosed invention regarding the method of claim 16, comprising the steps of: 
removing one or more oxide layers from one or more superconducting components formed on a substrate; and 
depositing a self assembled monolayer on the one or more superconducting components.
Claims 17-20 depend from claim 16.


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.
/SCOTT B GEYER/           Primary Examiner, Art Unit 2812